COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00027-CR
                              NO. 02-15-00028-CR
                              NO. 02-15-00029-CR


WILLIAM BRUCE SENN JR.                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
           TRIAL COURT NO. CR14-0051, CR14-0052, CR14-0163

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant William Bruce Senn Jr. entered an open plea of guilty to count

one in the two cases for which he was indicted for sexual assault of a child and to

all three counts in the case for which he was indicted for possession of child

pornography. The trial court accepted Senn’s guilty pleas but reserved a finding


      1
       See Tex. R. App. P. 47.4.
of guilt. At the punishment hearing, the trial court took judicial notice of Senn’s

presentence investigation report, the victim testified concerning the events that

formed the basis of the three indictments, Senn’s military records were admitted

into evidence, and Senn’s father-in-law provided character testimony on Senn’s

behalf. After hearing the testimony and reviewing the evidence, the trial court

found Senn guilty in accordance with his five guilty pleas and sentenced him to

twenty years’ confinement in each of the cases involving sexual assault of a child

and to ten years’ confinement on each of the three counts in the case involving

possession of child pornography and ordered all five of the sentences to run

concurrently. In a single issue, Senn argues that his guilty pleas were not made

knowingly. We will affirm.

      Due process requires that a guilty plea be entered knowingly, intelligently,

and voluntarily. Boykin v. Alabama, 395 U.S. 238, 242–44, 89 S. Ct. 1709, 1712

(1969); Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App.), cert. denied, 549
U.S. 1052 (2006).    When the record reflects that a defendant was properly

admonished, a prima facie showing exists that the guilty plea was entered

knowingly and voluntarily. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim.

App. 1998).     The burden then shifts to the defendant to establish that,

notwithstanding the statutory admonishments, he did not understand the

consequences of his plea. Id.

      The   record   reflects   that   Senn   and   his   counsel   signed   written

admonishments complying with article 26.13(a) of the Texas Code of Criminal


                                         2
Procedure. See Tex. Code Crim. Proc. Ann. art. 26.13(a) (West Supp. 2014).

Senn signed his name right after the paragraph stating,

      I sign this document after consulting with my attorney. I have read
      each and every paragraph above[,] . . . and I fully understand each
      and every paragraph and admonishment herein. I am aware of the
      consequences of my plea. Furthermore, I have no questions about
      these admonishments, as given by the Court.

Senn orally reaffirmed his understanding of the admonishments when the trial

court went over them at the plea hearing. Because the record reflects that Senn

was properly admonished, the record constitutes a prima facie showing that

Senn’s guilty pleas were knowingly and voluntarily made. See Martinez, 981
S.W.2d at 197.       The burden therefore shifts to Senn to establish that,

notwithstanding the statutory admonishments, he did not understand the

consequences of his guilty pleas. See id.

      Senn argues that his pleas were not made knowingly because there was a

lack of both “a clear explanation” and “a clear understanding of the

consequences” of his guilty pleas. With regard to his argument that a lack of a

clear explanation of the admonishments exists, Senn points to a single

admonishment—the admonishment that when there is no plea bargain, any

appeal of a conviction based on a plea of guilty is limited to jurisdictional issues.

Senn contends that this admonition “is inadequate and in fact amounts to no

meaningful admonition.” The admonition that Senn complains of is not required

to be given by article 26.13, and there are no statutory or judicial requirements

that a defendant pleading guilty without the benefit of a plea bargain be advised


                                         3
of his limited right of appeal.2 See Fennell v. State, 958 S.W.2d 289, 292 (Tex.

App.—Fort Worth 1997, no pet.). Thus, the inclusion of this admonition does not

render Senn’s guilty plea involuntary.

      With regard to his argument that there was a lack of a clear understanding

of the consequences of his guilty pleas, Senn points to an impairment rating

decision from the Department of Veterans Affairs, which was admitted as part of

Senn’s military records. The records show that Senn suffers from post-traumatic

stress disorder and that “[a]n evaluation of 70 percent is assigned for

occupational and social impairment, with deficiencies in most areas, such as . . .

judgment, thinking, . . . [and] impaired impulse control.”       Senn argues that

“[g]iven the evidence of [his] dramatic disabilities, it is unreasonable to conclude

that Appellant, a lay person unschooled in the law, understood the meaning or

the significance of ‘jurisdictional issues.’”   Because, as explained above, the

admonition that he complains of is not statutorily required to be given, an

understanding of the meaning or the significance of the term “jurisdictional

issues” is not required in order for a plea to be made knowingly.           See id.

Moreover, nothing in the record indicates that Senn failed to understand the

proceedings generally or the specific rights he was waiving by pleading guilty.


      2
        To the extent that Senn’s argument can be broadly construed as
requesting this court to rewrite the admonitions that are given by trial courts, such
task must be left to the legislature. See Safety Nat’l Cas. Corp v. State, 273
S.W.3d 157, 165 (Tex. Crim. App. 2008) (Cochran, J., concurring) (explaining
that statutory inadequacies are best left to the legislature to remedy).


                                          4
Senn has not shown how his mental impairment prevented him from knowingly

making his guilty pleas.    See Dickey v. State, Nos. 05-07-01090-CR, 05-07-

01214-CR, 2008 WL 2877761, at *1 (Tex. App.—Dallas July 25, 2008, pet ref’d)

(not designated for publication).

      We hold that Senn failed to meet his burden of establishing that,

notwithstanding the statutory admonishments, he did not understand the

consequences of his guilty pleas and therefore hold that his guilty pleas were

made knowingly and voluntarily. See Martinez, 981 S.W.2d at 197; Rudnick v.

State, No. 03-02-00767-CR, 2003 WL 22023435, at *2 (Tex. App.—Austin Aug.

29, 2003, pet. ref’d) (mem. op., not designated for publication) (holding appellant

knowingly and voluntarily pleaded guilty without an agreed punishment

recommendation, despite appellant’s claims that his guilty plea was not

knowingly made because he did not understand he was not eligible for

probation). We overrule Senn’s sole issue.

      Having overruled Senn’s sole issue, we affirm the trial court’s judgments.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2015



                                        5